DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 09/20/2022.
Claims 1-12 are pending.
Claims 1, 3, 8 have been amended.
Claims 3-12 have been withdrawn from further consideration as being drawn to non-elected group.
No claims have been added or canceled.

                                             Claim Objections
Claim 1 is objected to because of the following informalities:  
           a word “and” should be added at the end of line 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (EP 3232391), in view of Park (KR 101449644), Soo (KR 20150029664), further in view of Koike (US 20160171485), and Shen (CN 107292598).
Regarding claim(s) 1, Chung discloses:
          an intelligent terminal of an affiliated store that inputs transaction information including card information, product price, and payment information according to an IC credit card payment of a purchaser, and automatically sets and performs a payment processing network through VAN linkage or PG linkage (By disclosing, “The user identification information entered to the merchant terminal 401 [(intelligent terminal)] may be sent to the merchant server 403 through the communication network 402, and may be sent to the merchant server 403 via the settlement server 405 (acting as the acquirer, e.g. VAN server such as a POS relay server). In addition to the user identification information, the merchant terminal 401 may send payment related information (e.g. information regarding the member store, amount to be paid, purchased product, and payment means) to the merchant server 403.” ([0076] of Chung); “Referring to FIG. 5, the offline member store 510 may make a payment request using the merchant terminal such as a POS terminal. The merchant terminal may send transaction information based on the payment request to the VAN company 520 acting as a payment gateway server. The VAN company 520 may forward the received transaction information to the corresponding card company 530” ([0082] and Fig. 5 of Chung); and “when a customer makes an online payment request to an online shopping mall 610 (e.g. online member store), the online shopping mall 610 may send transaction information based on the payment request to the PG company 620 acting as a payment gateway server. The PG company 620 may forward the received transaction information to the corresponding card company 630” ([0084] and [0085] and Fig. 6 of Chung));
           wherein the PG linkage is configured such that a PG company as a representative makes a contract with a credit card company, executes a credit card payment and settlement as an agent, and receives a commission from sub-shopping malls (affiliated stores) by using the PG linkage and the VAN linkage is configured such that each of the affiliated stores is directly connected to the credit card company by using VAN linkage through each terminal (Note: this limitation has no patentable weight because there is no function recited in this limitation that is performed by any structural element of the claimed “intelligent credit card payment system”); and
                   a payment through the VAN linkage, a payment through the PG linkage, or a combined payment processed by selectively switching the VAN linkage or the PG linkage is selected in an affiliated store product sales screen and a credit card cancellation screen outputted on a display of the intelligent terminal (Note: this limitation has no patentable weight because it’s the intended use of the “intelligent credit card payment system”. It’s also unclear if the function of selecting a payment through the VAN, a payment through the PG, or a combined payment is performed by the claimed “intelligent credit card payment system”. The examiner suggests the applicant to amend this limitation to clearly recite the function performed by the intelligent terminal in a positive way to gain patentable weight.).
           Chung does not disclose:
           a VAN network for processing the transaction information inputted according to the VAN linkage of the intelligent terminal by encrypting the transaction information to VAN approval information; 
          a PG network processing the transaction information inputted according to the PG linkage of the intelligent terminal by encrypting the transaction information to PG approval information,
          a duplex payment structure is configured according to setting of the intelligent terminal in which the intelligent terminal is automatically routed upon approval rejection due to an error relevant to the affiliated store during processing a payment subject to the VAN linkage and displays a switch to a payment processing through the PG linkage, and the VAN approval information is converted to the PG approval information, so that a payment processing subject to the VAN linkage is switched to a payment processing subject to the PG linkage.
         However, Park teaches:
          a VAN network for processing the transaction information inputted according to the VAN linkage of the intelligent terminal by encrypting the transaction information to VAN approval information (By disclosing, “POS module 140 and transmits it to recognize the data in the scratch card information and payment information (payment amount, payment item, payment time, the merchant information, and the like) and coupled to generate the authorization request information to the communication module 150. The approval request information may be in the form of a specialized authorization request. The authorization request information to the billing agency VAN server information (e.g., VAN code) may include. Communication module 150 transmits the encrypted data is transmitted from the authorization request information and the storage register 130 to the VAN server corresponding to the VAN server information.” ([0041] of Park)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Chung in view of Park to include a VAN network for processing the transaction information inputted according to the VAN linkage of the intelligent terminal by encrypting the transaction information to VAN approval information. Doing so would result in an improved invention because this would allow the transaction information to be transmitted to the VAN server in a secure way. 
           Soo teaches:
           a PG network processing the transaction information inputted according to the PG linkage of the intelligent terminal by encrypting the transaction information to PG approval information (By disclosing, “payment terminal 100 encrypts the payment data and the credit card data with the time stamp and transmits it with the time stamp to the PG server 300” ([0015]-[0017] and Fig. 5 of Soo)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Chung and Park, in view of Soo to include a PG network processing the transaction information inputted according to the PG linkage of the intelligent terminal by encrypting the transaction information to PG approval information. Doing so would result in an improved invention because this would allow the transaction information to be transmitted to the PG server in a secure way.
         Koike teaches:
         a duplex payment structure is configured according to setting of the intelligent terminal in which the intelligent terminal is automatically routed upon approval rejection due to an error relevant to the affiliated store during processing a payment subject to the VAN linkage, and the VAN approval information is converted to the PG approval information, so that a payment processing subject to the VAN linkage is switched to a payment processing subject to the PG linkage (By disclosing, “The terminal device [(intelligence terminal)] 1 is installed, for example, at a payment counter in a store.” ([0037] of Koike); “The terminal device 1 is equipped a selection unit 11” ([0039] of Koike); and “If the payment amount is larger than the limit amount [(error)] (Y at S12) or a predetermined time period has passed since the last date and time (Y at S13), the selection unit 11 stores the current time into the date and time storage unit 33 of the IC card 3 (S16) and subsequently selects the on-line settlement [(via PG linkage)] (S17). For example, the selection unit 11 causes the second settlement unit 13 to start up… In another case (N at both S12 and S13), the selection unit 11 selects the off-line settlement [(via VAN linkage)] (S15).” ([0049]-[0050] and Fig. 3 of Koike)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Chung, Park, Soo, in view of Koike to include a duplex payment structure is configured according to setting of the intelligent terminal in which the intelligent terminal is automatically routed upon approval rejection due to an error relevant to the affiliated store during processing a payment subject to the VAN linkage, and the VAN approval information is converted to the PG approval information, so that a payment processing subject to the VAN linkage is switched to a payment processing subject to the PG linkage.  Doing so would result in an improved invention because this would allow the transaction information to be automatically routed via the VAN and the PG network, thus improving the overall user convenience of the claimed invention.
           And Shen teaches:
           displaying a switching of a payment processing from a first payment channel to a second payment channel (By disclosing, “the first server obtains the routing rule and configuration information; the configuration information of the routing rule and updating the updated first server sends to the second server, the second server receives the payment request, a second server according to the payment request, the updated routing rule and updating the selected payment channel configuration information; the second server sends the payment channel information output to the client” (Abstract of Shen)). 
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Chung, Park, Soo, Koike that switching a payment processing from a VAN linkage to a PG linkage, in view of Shen to include displaying a switching of a payment processing from a first payment channel to a second payment channel, therefore to achieve: displays a switching to a payment processing through the PG linkage.  Doing so would result in an improved invention because this would allow the user to expect that the payment amount is greater than the limit amount, thus improving the user experience of the claimed invention.

 Regarding claim(s) 2, Chung discloses:
           the intelligent credit card payment system of claim 1, wherein the intelligent terminal comprises at least one of: 
          a card reader unit for reading the credit card of the purchaser to input the transaction information (By disclosing, an MST reader of a POS terminal ([0121]-[0122] of Chung)). 


Response to Arguments
Applicant’s arguments with regard to the restriction requirement have been fully considered but are not persuasive.
Applicant firstly argues that the newly added limitation: “wherein the PG linkage is configured such that a PG company as a representative makes a contract with a credit card company, executes a credit card payment and settlement as an agent, and receives a commission from sub-shopping malls (affiliated stores) by using the PG linkage and the VAN linkage is configured such that each of the affiliated stores is directly connected to the credit card company by using VAN linkage through each terminal”  is a shared subject matter between the Group I and Group II. Thus, the two groups cannot be separated from each other. 
          The Examiner, respectfully disagrees. The Examiner notes that there is no function recited in this limitation that is performed by any structural element of the claimed “intelligent credit card payment system”, therefore, this added limitation has no patentable weight. Thus, this limitation is not a special technical feature of Group I and Group II. 
Applicant also argues that the limitation “a payment through the VAN linkage, a payment through the PG linkage, or a combined payment processed by selectively switching the VAN linkage or the PG linkage is selected in an affiliated store product sales screen and a credit card cancellation screen outputted on a display of the intelligent terminal” is a shared subject matter between the Group I and Group II. Thus, the two groups cannot be separated from each other. 
         The Examiner, respectfully disagrees. The Examiner notes that
this limitation in claim 1 is the intended use of the “intelligent credit card payment system”. It’s also unclear if the function of selecting a payment through the VAN, a payment through the PG, or a combined payment is performed by the claimed “intelligent credit card payment system”. Therefore, this limitation has no patentable weight. Thus, this limitation is not a special technical feature of Group I and Group II. 
         Accordingly, the restriction requirement between Group I and Group II will be maintained.

	


                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 101708697 to Seon for disclosing: a PG linkage is configured such that a PG company as a representative makes a contract with a credit card company, executes a credit card payment and settlement as an agent, and receives a commission from sub-shopping malls (affiliated stores) by using the PG linkage ([0004] of Seon).
“A guide to EMV chip technology” (version 2.0, November 2014, EMVCo LLC) for disclosing switching between off-line payment processing and online payment processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685